DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.
Applicants argue a person having ordinary skill in the art would reasonably interpret "a plurality of fuel beds" as separate fuel beds, and not layers within a single fuel bed (P6/¶4). The instant specification states, in paragraph [0147], "the above description has been made in an illustrative fashion, and not a restrictive one." The specification is not restrictive. Claim 1 further recites the limitation "the fuel beds are laterally spaced," which indicates that the term "a plurality of beds" does not necessarily require separation of the fuel beds. The term "bed" is defined as layer, stratum or a mass or heap resembling a bed. The quantity of hydride material illustrated in FIGS. 1 and 2 includes multiple layers, stratums, masses, or heaps. Based on the definition of "bed," it is reasonable to interpret "a plurality of fuel beds" as layers within a quantity of material. Further, Givens discloses separate fuel beds (26, [0063]). Therefore, a person having ordinary skill in the art would reasonably interpret "a plurality of fuel beds" layers within a quantity of material.
Applicants argue Stedman does not disclose a plurality of fuel beds (P7/¶1). Stedman discloses a quantity of hydride material is located within the reactant vessel (FIGS. 1 and 2, C5/L35–67). The term "bed" is defined as layer, stratum or a mass or heap resembling a bed. 
Applicants argue the heat transfer to the fuel beds in Givens is the opposite of the heat transfer away from the fuel beds recited in the claims (P7/¶3). Givens discloses the fuel beds may be cooled (see necessary cooling, [0016]). The applicants stated "the purpose of the lateral spacing is to cool the fuel beds." Therefore, the heat transfer to the fuel beds in Givens is the same as the heat transfer from the fuel beds recited in the claims.
Applicants argue the motivation to combine the references is directed toward adding heat versus removing heat (P7/¶3). Givens discloses the fuel beds may be cooled (see necessary cooling, [0016]). Therefore, the motivation to combine the references is directed toward removing heat.
Applicants argue there is no need for an alternative mechanism for cooling (P7/¶4). Givens discloses the spaced apart fuel beds improve the heat transfer (FIG. 5, [0063]). The improvement of heat transfer would improve cooling. There is nothing in Stedman that teaches away from spaced apart fuel beds within a reaction vessel. Therefore, Givens motivates one skilled in the art to used spaced apart fuel beds.
Applicants argues [Stedman] teaches away from cooling the outside of the reactant vessel 21 (P7/¶4). The modification of Stedman with Givens would not result in cooling the outside of the reactant vessel. Givens discloses the conduits are disposed within an outer wall (e.g., [0061]). Therefore, Stedman does not teach away from the combination with Givens.

Applicants argue claims 2–6, 9–11, 13–17, 19, and 20 depend from an allowable claim and are allowable for at least the same reasons as the independent claims from which they ultimately depend (P8/¶6). Claims 1, 12, 18 are not allowable as detailed above. Therefore, claims 2–6 and 9–20 do not depend from allowable claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725